DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the phrase “The present application provides” is implied and should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 12-14 are objected to because of the following informalities:  
each phrase “the latch shaft” should read “the door latch shaft”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 10, the limitation “a tail of the limit post” in line 5 renders the claim indefinite because it is unclear how the tail relates to the “two ends of the limit post” recited in claim 6. For the purpose of examination, the examiner interprets the tail of the limit post to be the general area of one of the two ends.
Regarding claim 12, the limitation “an axis” in line 3 renders the claim indefinite because it is unclear if this axis is the same axis as that recited in claim 1. For the purpose of examination, the examiner interprets the axis of claim 12 to be the same axis as that of claim 1.
Claims 11 and 13-15 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeig (CH 673856 A5).
Regarding claim 1, Zeig discloses a door lock (fig 3), comprising: a latch head (6) for locking a door (2) of a top loading electrical appliance (see fig 2), the latch head being rotatable about an axis (7); and a limiting mechanism (11, 12, 13) for restricting rotation of the latch head before 
Regarding claim 2, Zeig discloses the door lock according to claim 1, wherein: the latch head has a latch head unlock position (see figs 2-4) and a latch head lock position (see figs 1 & 5), the latch head being able to rotate between the latch head unlock position and the latch head lock position (compare figs 1 & 2); and the limiting mechanism is arranged for restricting the latch head from rotating from the latch head unlock position to the latch lead lock position before the door of the top loading electrical appliance reaches the closed position (see fig 4 & page 2, lines 52-54 and 62-64 of the machine translation).
Regarding claim 3, Zeig discloses the door lock according to claim 2, wherein: the limiting mechanism includes a limit post (11, 12), the limit post having a limit post lock position (see figs 1 & 5) and a limit post unlock position (see figs 2-4); before the door of the top loading electrical appliance reaches the closed position, the limit post is located at the limit post unlock position to block the latch head, such that the latch head cannot rotate to the latch head lock position (see figs 2-4); and when the door of the top loading electrical appliance reaches the closed position, the door of the top loading electrical appliance can press the limit post, such that the limit post can reach the limit post lock position and the latch head can rotate to the latch head lock position (see figs 1 & 5).
Regarding claim 4, Zeig discloses the door lock according to claim 3, wherein: when the limit post is located at the limit post lock position, the limit post is located at a rotating path, but not blocking the latch head (see figs 1 & 5).
Regarding claim 5, Zeig discloses the door lock according to claim 4, further comprising: a housing (5); wherein the limit post is disposed in the housing (see figs 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeig (CH 673856 A5), in view of Sale, Jr. (US 20140361553), herein referred to as Sale.
Regarding claim 6, Zeig discloses the door lock according to claim 5, wherein: the housing is provided with a hole (through 14); and the limit post is disposed in the hole (see fig 3), an end (upper end as viewed in fig 3) of the limit post extending out of the hole, but does not disclose the hole being a through-hole and both ends of the limit post extending out of the through-hole.

Sale, however, discloses that it is known in the art for a plunger (3, 9) similar to that taught by Zeig to be mounted in a housing (2) provided with a through-hole (11), the plunger being disposed in the through-hole with two ends of the plunger extending out of the through-hole (see fig 3). The purpose for mounting the plunger in a through-hole with two ends of the plunger extending out of the through-hole is to allow for a nut to be attached to a lower end of the plunger in order to secure the plunger within the housing with the desired extension of the plunger at the opposite end achieved (see paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and limit post configuration disclosed by Zeig with a through-hole and nut assembly as taught by Sale in order to better secure the limit post within the housing with the desired extension of the limit post at its upper end achieved. 
Regarding claim 7, Zeig (in view of Sale) discloses the door lock according to claim 6, wherein: when the latch head is located at the latch head unlock position, the latch head is disposed inside a cavity (cavity to the left of 14 as viewed in Zeig fig 3 which extends the entire height of 5) of the housing; and when the latch head is located at the latch head lock position, the latch head moves out of the cavity of the housing (compare Zeig figs 4 & 5).
Regarding claim 8, Zeig (in view of Sale) discloses the door lock according to claim 7, wherein: one end of the latch head is provided with a hook (at the upper end of 6 as viewed in Zeig fig 3) extending downwardly, the hook being provided for hooking a recessed groove (Zeig 16) at an edge of the door of the top loading electrical appliance (see Zeig fig 2) so as to catch the door of the top loading electrical appliance (see Zeig fig 1).
Regarding claim 9, Zeig (in view of Sale) discloses the door lock according to claim 8, wherein: the through-hole is disposed at an inner side of the hook of the latch head (see Zeig fig 3); and when the limit post is located at the limit post unlock position, the limit post blocks at the inner side of the hook to thereby block rotation of the latch head (see Zeig figs 2-4).
Regarding claim 10, Zeig (in view of Sale) discloses the door lock according to claim 9, further comprising: reset means (Zeig 13 & Sale 12) provided in the through-hole and sleeved on the limit post (see Sale fig 3), for providing a spring force for the limit post from the limit post lock position to the limit post unlocked position (see page 2, lines 55-56 of the machine translation of Zeig); and a retaining ring (Sale 8) provided at a tail of the limit post (see Sale fig 3), for preventing the limit post from releasing from the through-hole (see Sale paragraph 0027).
Regarding claim 11, Zeig (in view of Sale) discloses the door lock according to claim 10, wherein: the limit post has a bent structure (at Zeig 12 [note that 12 is bent relative to the longitudinal extension of 11]) for increasing a contact area with the door of the top loading electrical appliance to make the contact more secure.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeig (CH 673856 A5), in view of Sale, Jr. (US 20140361553), herein referred to as Sale, and in further view of Henne (US 5072974).
Regarding claim 12, Zeig (in view of Sale) discloses the door lock according to claim 11, further comprising: drive means (Zeig 9) that moves along a straight line and a door latch shaft (shaft which rotates about 7; see Zeig fig 3) that rotates about an axis (Zeig 7), but does not disclose crank means that is connected to the latch shaft and driven by the drive means to thereby translate the straight-line movement of the drive means to a rotational movement of the latch shaft. 

Henne, however, discloses that it is known in the art for a door lock (see fig 1) for an appliance to include drive means (36) that move along a straight line (compare figs 7 & 9), a door latch shaft (at 42) that rotates about an axis (vertical axis of 42; see fig 2), and crank means (26) that is connected to the latch shaft (see fig 1) and driven by the drive means to thereby translate the straight-line movement of the drive means into rotational movement of a latch shaft in order to rotate a latch head to lock and unlock the appliance (compare figs 7 & 9). The purpose for including the crank means is to achieve the known and expected result of causing reliable rotation of the latch head upon actuation of the drive means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door lock disclosed by Zeig with crank means as taught by Henne in order to achieve the known and expected result of causing reliable rotation of the latch head upon actuation of the drive means. 
Regarding claim 13, Zeig (in view of Sale and Henne) discloses the door lock according to claim 12, wherein: the crank means has a distal end (at Henne 40) and a proximal end (at Henne 52); 
Regarding claim 14, Zeig (in view of Sale and Henne) discloses the door lock according to claim 13, wherein: the latch head is disposed at an upper end of the latch shaft and extends along a radial direction of the latch shaft (see Henne fig 1; note that at least portion 24 of the latch head is disposed at an upper end of the latch shaft); and wherein when the drive means pushes or pulls the crank means, the latch head rotates about the axis of the latch shaft, such that the latch head moves to the latch head lock position or the latch head moves to the latch head unlock position (compare Henne figs 7 & 9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Zeig (CH 673856 A5), in view of Sale, Jr. (US 20140361553), herein referred to as Sale, and Henne (US 5072974), and in further view of Huntebrinker (DE 3327582).
Regarding claim 15, Zeig (in view of Sale and Henne) discloses the door lock according to claim 14, further comprising: a sliding block (Henne 34); wherein the drive means is an electromagnet device (Zeig 9), and the sliding block can rotate the crank means (see Henne figs 1, 7, & 9). 

Zeig does not explicitly disclose wherein the electromagnet device comprises a coil and an iron core or wherein the iron core can move the sliding block. 

Huntebrinker, however, discloses that it is known in the art for an electromagnet device to comprise a coil and an iron core (see paragraph 0007 of the machine translation). The purpose for including the coil and iron core is to ensure that the electromagnet device functions properly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnet device disclosed by Zeig with a coil and iron core as taught by Huntebrinker in order to ensure that the electromagnet device functions properly. Please note that it follows from the combination that the electromagnet the iron core can move the sliding block.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses door locks, drive and crank means, and/or electromagnetic devices relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 10, 2021